Citation Nr: 0332048	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, with perforation of the right 
eardrum.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
mastoiditis of the right ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tympanosclerosis of the left ear.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media of the left ear.

5.  Entitlement to service connection for a lung condition, 
to include as secondary to Agent Orange (AO) exposure.

6.  Entitlement to service connection for a cyst on the nose 
and a skin condition, to include as secondary to AO exposure.


7.  Entitlement to service connection for tumors on the 
larynx, to include as secondary to AO exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In June 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The RO denied the claim of entitlement to service 
connection for bilateral hearing loss with perforation of the 
right eardrum when it issued an unappealed rating decision in 
May 1995.  

3.  The evidence submitted since the May 1995 RO rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for bilateral 
hearing loss with perforation of the right eardrum, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The RO denied the claim of entitlement to service 
connection for mastoiditis of the right ear when it issued an 
unappealed rating decision in May 1995.  

5.  The evidence submitted since the May 1995 RO rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for mastoiditis of 
the right ear, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  The RO denied the claim of entitlement to service 
connection for tympanosclerosis of the left ear when it 
issued an unappealed rating decision in May 1995.  

7.  The evidence submitted since the May 1995 RO rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for 
tympanosclerosis of the left ear, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



8.  The RO denied the claim of entitlement to service 
connection for otitis media of the left ear when it issued an 
unappealed rating decision in May 1995.

9.  The evidence submitted since the May 1995 RO rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for otitis media 
of the left ear, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1995 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for bilateral hearing loss with perforation of the 
right eardrum is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. §§ 
5104, 5107, 5108, 7105 (West 2002);  38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d),  20.1103 (2003).

2.  Evidence submitted since the May 1995 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for mastoiditis of the right ear is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d),  20.1103.

3.  Evidence submitted since the May 1995 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for tympanosclerosis of the left ear is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105;  
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d),  20.1103.


4.  Evidence submitted since the May 1995 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for otitis media of the left ear is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d),  20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service records show that the veteran served as an 
aircraft repair parts specialist.  

On the service entrance audiological evaluation in August 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
-5
0
0
LEFT
10
10
5
0

The corresponding medical history report was negative for 
complaints of hearing loss or any ear disease.  

On the separation evaluation in February 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
0
0
0
LEFT
0
0
0
0

The corresponding medical history report was negative for 
complaints of hearing loss or any ear disease.  

The veteran was seen in September 1993 for a hole in the 
eardrum.  The veteran reported problems with the right ear 
since service, and that he had experienced recurrent 
infections with decreased hearing.  The examination revealed 
old scarring of both eardrums and perforation of the right 
eardrum.  The examiner determined that a CT showed old 
scarring, possibly some right middle ear soft tissue.  An 
impression of chronic otitis media bilaterally was noted in a 
radiology report.  

In December 1994, the veteran filed a claim alleging 
entitlement to service connection for problems with both 
ears.  In support of the claim, he submitted a photograph and 
prescriptions written by his physician.  

On an authorized audiological evaluation in February 1995, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
60
35
35
41
LEFT
25
15
20
10
18

Speech audiometry revealed speech recognition ability of 76 
percent for the right ear and 80 percent for the left ear.  

The veteran reported that two years after service, he started 
having recurring ear infections to the point of losing 
hearing in the right ear.  On examination, a perforation of 
the right eardrum was noted, and there was old scarring and 
appeared to be some bulging of the eardrum.  The left ear 
showed some tympanosclerosis.  The examiner reported an 
impression of hearing loss secondary to otitis media with 
perforation of the eardrum, tympanosclerosis, and right 
mastoiditis.  

In support of his claim, the veteran submitted statements 
from his wife, siblings and mother.  They attested to his 
problems with hearing loss and ear infections following his 
discharge from service.  

By rating action of March 1995, the RO denied entitlement to 
service connection for bilateral hearing loss with 
perforation of right eardrum, mastoiditis of the right ear, 
and tympanosclerosis of the left ear.  The RO based the 
denial of the claim on the lack of findings in the service 
medical records and verification of exposure to noise during 
service.  

Notice of the denial, including information concerning the 
veteran's appellate rights, was issued in April 1995.  
Additional private records were added to the claims file 
following the issuance of the notice of the March 1995 
decision.  

Private medical records show that the veteran was treated for 
right otitis media and externa in September 1986.  He 
underwent an audiological evaluation in January 1988.  He 
complained of recurrent ear infections and decreased hearing.  
The examiner reported an impression of bilateral mild 
conductive hearing loss and commented that it was not 
significantly handicapping.  

Tympanometry was consistent with middle ear effusion or 
another middle ear stiffening pathology at the right ear and 
Eustachian tube dysfunction at the left ear.  In 1995, the 
veteran was seen again for complaints.  

By rating action of May 1995, the RO continued to deny the 
claim.  The RO found that the newly submitted evidence did 
not show service incurrence or aggravation, or the 
manifestation of the disability to a compensable degree 
following the veteran's discharge from service.  Notice of 
the decision, including information concerning the veteran's 
appellate rights, was issued in May 1995.  In June 1995, the 
veteran submitted a request for a personal hearing and a copy 
of a June 1995 medical record, which reflects the diagnosis 
of cholesteatoma and chronic ear infection.  The personal 
hearing was conducted in August 1995.  

The veteran presented his argument that the problems with his 
hearing loss stemmed from the removal of a cyst around his 
eyes during service.  He felt that an infection from the cyst 
affected his ears.  He described the various symptoms related 
to his ear infections and hearing loss.  He also noted visits 
to private physicians around 1973 or 1974, and reported that 
the physicians who treated him are deceased.  He attempted to 
obtain the records, but was informed that they were destroyed 
in a flood in 1977.  

A statement of the case was issued in January 1996.  However, 
a substantive appeal was not filed.  

In February 2000, the veteran filed his application to reopen 
his claim.  

VA records, dated in 1999, were added to the record.  The 
records reflect treatment for chronic Eustachian tube 
dysfunction with chronic otitis media and perforated right 
eardrum.  A history of tympanoplasty was noted.  

The VA records show that an audiology consult was obtained in 
December 1999.  The veteran reported a history of exposure to 
jet engine noise during service, and working in a factory for 
11 years and construction for 11 years.  He had not used 
hearing protection.  The examination revealed borderline 
normal to normal hearing sensitivity of the right ear and a 
mild low frequency conductive loss.  There was excellent 
speech processing ability in quiet bilaterally.  Tympanometry 
indicated significant negative middle ear pressure with poor 
tympanic membrane compliance and normal ear canal volume of 
the left ear.  

In February 2000, the veteran underwent a myringotomy with 
tympanostomy tube bilaterally in view of persistent problems.  

By rating action of July 2000, the RO refused to reopen the 
claim on the basis that new and material evidence had not 
been submitted.  

VA records dated in 2000 and 2001 reflect follow-up 
appointments and treatment of left ear otitis media with 
effusion.  In January 2001, the veteran underwent another 
myringotomy with tympanostomy tube bilaterally.  

In June 2003, the veteran testified at a personal hearing 
conducted at the RO by the undersigned Veterans Law Judge.  
He recited the history of his ear problems, noise exposure 
during service, and treatment. 


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims but were made effective as of the 
date of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  As noted above, the new regulations 
do not apply in this case since the veteran's claim was filed 
in February 2000.  In this matter, the Board will be decide 
the claim under the prior version of the regulation.


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).
Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veteran Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for reopening his previously denied claims of service 
connection for bilateral hearing loss with perforation of the 
right eardrum, mastoiditis of the right ear, tympanosclerosis 
of the left ear, and otitis media of the left ear in the 
September 2002 statement of the case and October 2002 
supplemental statement of the case.  

Furthermore, with regard to notice the Board points out that 
in January 2002, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The January 2002 VCAA letter did give the veteran 30 days to 
respond.  However, more than one year has elapsed since the 
issuance of the letter, and the veteran presented testimony 
at a hearing conducted in June 2003.  Therefore, the veteran 
has been given a full year to respond to the VCAA notice, and 
all evidence, including his testimony, has been obtained and 
associated with the claims file.  

Furthermore, the RO provided the veteran with notice of the 
VCAA and adjudicated his claim with this law in mind, by the 
April 2002 decision, September 2002 statement of the case and 
October 2002 supplemental statement of the case.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of her claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West  2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  As noted throughout the record, the veteran's 
attempts to secure private medical records dated in 1973 and 
1974 were unsuccessful as the records were destroyed in a 
flood in 1977.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


New & Material Evidence

The veteran seeks to reopen his claims of service connection 
for bilateral hearing loss with perforation of the right 
eardrum, mastoiditis of the right ear, tympanosclerosis of 
the left ear, and otitis media of the left ear.  When an 
appellant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final May 1995 decision 
consists of service medical records and post-service VA and 
non-VA records.    

The prior denials of the claims, were essentially based on 
the lack of findings in the service medical records and 
verification of exposure to noise during service which did 
not support a finding of service incurrence or aggravation, 
nor the manifestation of the disability to a compensable 
degree following the veteran's discharge from service.  

Prior to May 1995, the first recorded complaints of and 
treatment for hearing loss and ear conditions appear in 
reports dated in the 1980s, more than 10 years after the 
veteran's separation from service.  The file includes 
verification from a private hospital that his records had 
been destroyed in a flood in 1977.  Therefore, it is 
reasonable to find that the veteran did receive medical 
treatment prior to the flood of 1977.  Even though it can be 
concluded that he sought treatment after service, the 
evidence is lacking with regard to a medical opinion linking 
any post-service diagnosis to the veteran's service.  

The remainder of the records, added to the record prior to 
and after the May 1995 decision, are essentially the same 
with respect to documenting ongoing complaints of and 
treatment for hearing loss and ear infections.  Overall, 
there are no medical opinions of record that address the 
critical question of whether or not there is a nexus between 
the current diagnoses and the veteran's service.  Therefore, 
the evidence is not new and material since it does not 
address the medical questions presented in this case with 
regard to the incurrence, aggravation or the date of onset of 
the veteran's hearing loss and ear disease.  

The Board finds that the evidence submitted since the May 
1995 decision is not new and material.  Therefore, the claims 
of service connection for bilateral hearing loss with 
perforation of the right eardrum, mastoiditis of the right 
ear, tympanosclerosis of the left ear, and otitis media of 
the left ear are not reopened.  



ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss with a right perforated eardrum, the 
appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
mastoiditis of the right ear, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
tympanosclerosis of the left ear, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
otitis media of the left ear, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The veteran contends that his current respiratory disorders, 
skin conditions and tumors of the larynx are related to his 
service.  He has also raised the issue of entitlement as 
secondary to AO exposure.  However, the service records show 
that he was in Thailand during the Vietnam era and that he 
served as an aircraft repair parts specialist.  Therefore, 
the presumption of exposure would not apply in this instance.  
See 38 U.S.C.A. § 1116(f) (West 2002).  However, a review of 
the veteran's written statements and testimony appear to 
reflect the assertion that his current conditions may have 
been caused by exposure to other chemicals in addition to AO.  
Therefore, the claim does not solely rest on that basis.   

Although the veteran's complaints and other findings 
regarding these conditions have been documented in the 
medical records, medical opinions regarding the cause or 
relationship to the veteran's service have not been provided.  
The veteran was afforded a VA respiratory examination in 
August 1995, but the examiner did not provide the requisite 
medical opinions.  

Due to the lack of essential medical opinions, the Board 
finds that the evidence is insufficient to decide the issue 
of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Therefore, additional 
development is in order .  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for the 
appropriate VA special examinations for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
respiratory, skin and larynx disorders 
which may be present.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  Any 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  

The respective medical specialists must 
address the following medical issues:

Is it at least as likely as not that any 
current respiratory disorder(s), skin 
disorders, and larynx disorders are due 
to service, or if pre-existing service, 
were aggravated thereby? 

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.


3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for a lung condition, a cyst 
on the nose and a skin condition, and 
tumors on the larynx.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the VBA AMC; however, the veteran is hereby 
notified that failure without good cause shown to report for 
any VA scheduled examination(s) may adversely affect the 
outcome of his claims for service connection, and may result 
in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



